DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed December 4, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received March 2, 2020 are acceptable for examination purposes.
Specification
The specification received March 2, 2020 has been reviewed for examination purposes.
Allowable Subject Matter
Claims 1-12 are allowed.
none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the method for producing a solid electrolyte having an argyrodite-type crystal structure, the method comprising the heat-treating, removing and firing steps as specified therein.
The particular combination of steps for producing solid electrolyte having an argyrodite-type crystal structure by a liquid-phase/solution/wet approach (raw material mixture of claim 1 in a solvent) wherein the raw material mixture comprising lithium sulfur, phosphorous and halogen in the solvent is heat-treated in a pressure-resistant container or under refluxing is held to be significant with respect to preventing aggregation between the treated product, obtain smaller size secondary particles of the argyrodite-type solid electrolyte and exhibit higher ionic conductivity.  None of the cited prior art of record reasonably teach, suggest or render obvious such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2019/0074542 discloses forming other solid electrolytes where the system includes a condenser (Fig. 3).  Yubuchi et al. (2015 NPL), Zhou (2018 NPL) and Choi (2019 NPL) each discloses of forming argyrodite solid electrolyte using a different liquid based approaches from that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725